Citation Nr: 1643730	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  14-04 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of prostate cancer, including prostate cancer status post radical retroperitoneal prostatectomy, including as due to exposure to herbicides and, if so, whether the reopen claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service in the United States Air Force from May 1971 to August 1992.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2016, the Veteran testified during a hearing before the undersigned that was conducted by videoconference.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  An April 2009 rating decision denied service for prostate cancer status post radical retroperitoneal prostatectomy; the Veteran did not submit new and material evidence or a notice of disagreement within one year of notice of the decision.

2.  The evidence added to the record since the April 2009 decision relates to a basis for the previous denial and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's job duties placed him at or near Ubon Royal Thai Air Force Base (RTAFB)'s perimeter.

4.  The Veteran's prostate cancer is related to his exposure to herbicide agents in service.

CONCLUSIONS OF LAW

1.  The April 2009 rating decision denying entitlement to service connection for prostate cancer status post radical retroperitoneal prostatectomy is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).

2.  Evidence received since the April 2009 RO decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for residuals of prostate cancer have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The April 2009 rating decision denied the Veteran's claim for service connection for prostate cancer status post radical retroperitoneal prostatectomy, including as due to exposure to herbicides, on the basis that he had no service in the Republic of Vietnam and there was no evidence of treatment for the claimed disability in service.

The Veteran was notified of the RO's April 2009 determination and his appellate rights but did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the April 2009 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The language of 38 C.F.R. § 3.156 (a) creates a low threshold for reopening a previously denied claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The evidence added to the record since the April 2009 rating decision includes the Veteran's and others' written statements, and his testimony, in support of his claim.

Added to the record is the Veteran's October 2011 statement that, between 1982 and 1973, he flew numerous combat missions that required landing on the airstrips at Tan Son Nhut, Vietnam, for refueling and ammunition restocking (10/14/11 VA 21-4138 Statement in Support of Claim).

In a June 2013 statement, the Veteran reported that he was stationed in Ubon, Thailand, and housed next to the perimeter to the base while assigned to the l6th Special Operation Squadron (6/11/13 VA 21-4138 Statement in Support of Claim).

Also added to the record are statements from D.S.T. and R.E., the Veteran's service comrades, to the effect that they were stationed with him at Ubon, Thailand, from late 1972 to late 1973, when aircrews provided cover to Saigon (10/26/11 Buddy/Lay Statement; 8/10/16 VA 21-4138 Statement in Support of Claim, 
pp. 6-7).  The planes landed at Tan Son Nhut for approximately 3 hours to refuel and rearm before returning to Ubon RTAFB.

In July 2016, B.S., an archivist with the Air Force Historical Research Agency, reported that the Veteran's official unit history shows that aircraft and aircrew members were routinely sent to Tan Son Nhut to conduct Saigon Combat Air Patrol with their gunships (8/10/16 VA 21-4138 Statement in Support of Claim, p. 2).  The official unit history did not specify which crew members were deployed.

During his Board hearing, the Veteran testified that he was stationed at the Ubon RTAFB and housed next to the perimeter of the base with the 16th Special Operations Squadron.  See Board hearing transcript at page 3.  His missions involved flying from Ubon, continuously monitoring the ground, and landing in Saigon for refueling and ammunition unloading and uploading.  Id. at 5.  He flew at least 3 or 4 of these missions.  Id.  

The statements from the Veteran's service comrades, referencing his presence at the Ubon RTAFB and in Saigon, along with the Veteran's statements, relate to the previously unestablished elements of a current prostate cancer disability (such as possible time on the ground in Vietnam) and a link between a current prostate cancer condition and service.  Accordingly, the standards under § 3.156(a) have been met and the claim is reopened.  

II. Service Connection

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

Contentions

The Veteran contends he was exposed to herbicides while stationed at Ubon RTAFB and during flight mission stopovers in Saigon.  Thus, he maintains that service connection is warranted for his residuals of prostate cancer.

Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection, evidence must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, including malignant tumors, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

Service incurrence for certain diseases, including prostate cancer, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id.  

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1.IV. ii.1.H.5.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in the Project CHECO Southeast Asia Report: Base Defense in Thailand (CHECO Report).  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  
M21-1.IV.ii.1.H.5.b.

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation.  

In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Analysis

The Veteran was diagnosed with adenocarcinoma of the prostate in September 2006 and underwent a prostatectomy in October 2006 (10/21/06 CAPRI, p. 2; 1/18/07 Correspondence; 1/23/07 Medical Treatment Record Non Government Facility, 
pps. 1-3; 4/9/09 Medical Treatment Record Government Facility, p. 5).  The Veteran continues to experience the residual effects of his prostate cancer including incontinence and impotence (3/14/13 Medical Treatment Record Government Facility, pp. 1-2; 1/23/07 Correspondence).  Thus, the Veteran has a current disability.

The Veteran does not allege, and the evidence does not show, that he was diagnosed with prostate cancer in service or within one year from service separation.  As such, the dispositive issue on appeal concerns whether the appellant was exposed to herbicides during his service in Thailand as claimed, or when landing at Ton Son Nhut Air Base in Saigon for periodic refueling and reloading, as also claimed.

The appellant's presence in Thailand from November 1972 to November 1973 is verified by his service medical and personnel records (10/14/11 Military Personnel Record, pp. 1-2).  A review of the Veteran's personnel records shows that he served at the Ubon Royal Air Force Base from November 24, 1972 to January 31, 1973, and that he was an aircraft navigator who flew numerous combat missions over Vietnam (10/4/11 Military Personnel Record, pp. 1-5; 12/13/06 STR Medical-Photocopy, pp. 1-77; 8/31/92 Certificate of Release or Discharge from Active Duty (DD 214)).  His service treatment records discuss his treatment in Ubon, Thailand (11/21/06 STR-Medical (3rd set), pp. 25, 27-39).

The appellant's proximity to the perimeters of the Royal Thai Air Base where he served has not been directly corroborated by his service personnel records.  However, the record does contain documentary evidence demonstrating his presence at the air base in Thailand and his presence on the flight line.  The record also contains direct evidence - in the form of the Veteran's testimony - that he was housed next to the perimeter of the base with the 16th Special Operations Squadron.  See Board hearing transcript at page 3.  The Board finds no evidence that contradicts the veracity of the Veteran's testimony.

Thus, despite no official evidence that the appellant was in close proximity to the perimeter at Udon from 1972 to 1972, the record contains uncontradicted evidence that the appellant was present at that air base in Thailand and that his conditions of service as a navigator involved being present at the perimeter where herbicide use has been conceded.  

Giving the Veteran the benefit of the doubt, the Board finds his job duties placed him at or near the perimeter of the Udon RTAFB and he was likely exposed to herbicides during service.

As such, service connection for residuals of prostate cancer is warranted and the Veteran's appeal is granted.  38 U.S.C.A. §§ 5108 (b), 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

New and material evidence has been received to reopen the claim for service connection for residuals of prostate cancer, including prostate cancer status post radical retroperitoneal prostatectomy, including as due to exposure to herbicides.

Entitlement to service connection for residuals of prostate cancer is granted.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


